Title: To George Washington from Joseph Fenwick, 10 May 1795
From: Fenwick, Joseph
To: Washington, George


          
            Sir
            Bordeaux [France] 10 May 1795
          
          I have the honor to inclose you a letter from Mr Secondat the only Son of the celebrated Montesquieu. he is now about 80 years old and infirm; his moral & social virtues, not less conspicuous than the Talents of his predecessor, have protected him thro’ the storm of the Revolution, notwithstanding the prejudice that prevaild against the class of men of which he was born a member.
          At his special request I take the liberty to cover you the inclosed—The justly meritted reputation of this Family, at present under some affliction, by the vicissitude of events, in the seperation from their only Son, leaves no room to me to ask anything in their favor. With the greatest respect I have the honor to be Sir your most devoted Servant
          
            Joseph Fenwick
          
        